Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendments of the specification and claims filed 25 November 2020 have been entered. Applicant’s remarks filed 25 November 2020 are acknowledged.
Claims 14 and 15 have been added. Claims 1-15 are pending. Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-10 and 13-15 are under examination.

Specification
The objection to the title of the invention is withdrawn in view that the word “NOVEL” is deleted from the title.

Claim Objections/Rejections Withdrawn
The objections to claims 1, 3-7, 9 and 10 for informalities as set forth at page 4 of previous Office Action are withdrawn in response to Applicant’s amendments of the claims.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the term “mainly”, is withdrawn in response to Applicant’s amendment of the claim.
units/kg body weight”, is withdrawn in view of Applicant’s argument.
The rejection of claims 8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for using the term “preferably”, is withdrawn in response to Applicant’s amendment of the claims.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for omitting essential step(s) in the method, is withdrawn in response to Applicant’s amendment of the claim.

Claim Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 remains rejected as being indefinite for lacking antecedent basis for the limitation “the increased RANKL/OPG ratio” in the claim. Applicant indicates that the claim has been amended to recite “an increased RANKL/OPG ratio”. However, no wherein said interleukin 3 restores an increased RANKL/OPG ratio in the mammal.”
Claim 10 remains rejected as being indefinite for lacking antecedent basis for the limitation “the increased RANKL/OPG ratio” in the claim and for reciting “skeletal disorders”. Applicant does not address this rejection. It is suggested to amend the claim to recite “wherein an increased RANKL/OPG ratio is improved in the mammal”.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10 and new claims 13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The basis of this rejection is as set forth at pages 6-9 of the previous Office Action.
Applicant argues that the specification provides experimental data on the “functionality” of interleukin 3 or a functional analogue thereof for treatment of osteoporosis according to Applicant’s invention, therefore, the necessary functionality of interleukin 3 or a functional analogue thereof would be readily conveyed to, and understood by, those skilled in the art. Applicant further argues that there is no undue 
Applicant’s arguments have been fully considered but have not been found to be persuasive. 
The specification does not provide adequate written description and evidence of possession of the claimed functional analogues which retain the characteristics of interleukin 3 (IL-3). There is no sufficient teachings in the specification regarding the structural characteristics of the functional analogues or the correlation of structure and function. One of ordinary skill in the art cannot envision the detailed chemical structures of the functional analogues encompassed in the claims. Applicant argues that the specification provides experimental data showing the functionality of IL-3, and those skilled in the art would be able to determine the necessary functionality of suitable analogues without undue experimentation. However, adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. (emphasis added)  Except for IL-3, the specification does not provide sufficient number of species representative of the claimed functional analogues. The specification does not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Applicant was in possession of the invention. Therefore, the 
This rejection can be obviated by deleting the phrase “or a functional analogue thereof which retains the characteristics of interleukin 3” in claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 13 and new claim 15 remain rejected under 35 U.S.C. 102(a)(1), as being anticipated by Dorssers et al. (U.S. Patent No. 6,384,194 B1, Date of Patent: May 7, 2002). The basis of this rejection is set forth at pages 9-10 of the previous Office Action.
Applicant argues that Dorssers’ teachings of using the recombinant human IL-3 protein are related to bone marrow, in which Dorssers provides working experiments showing the biological activities of IL-3 on human bone marrow progenitors; however, Dorssers fails to provide any teaching as to how to apply IL-3 to treat osteoporosis, and the term ‘osteoporosis’ is only mentioned once. Applicant argues that while Dorssers provides, at col. 15, lines 28-39, a list of possible applications for the IL-3 protein, none of which are supported by an enabling disclosure. Applicant further argues that Dorssers fails to recognize the effects or underlying mechanisms of IL-3 in a subject treated for osteoporosis; and the finding that IL-3 differentially regulates RANKL, e.g., increasing membrane and bone specific RANKL and decreasing soluble or serum in vitro and in vivo models, is particularly important from clinical point of view in many skeletal disorders. Applicant argues that these actions of IL-3 cannot be inherent to the molecule of Dorssers; further, use of Dorssers’ molecule would not inherently treat osteoporosis or involve an effective amount to provide or effect such treatment. Applicant argues that considered the distinctions between the prior art teachings as a whole and the present invention, Dorssers cannot be relied upon as anticipating Applicant’s claimed invention under 35 U.S.C. §102.  
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As acknowledged by Applicant, Dorssers teaches that the recombinant human IL-3 protein can be used in applications, including treatment of osteoporosis. Applicant argues that osteoporosis is among a list of possible applications of IL-3 and it is only mentioned once. However, MPEP § 2131.02 states: "A REFERENCE THAT CLEARLY NAMES THE CLAIMED SPECIES ANTICIPATES THE CLAIM NO MATTER HOW MANY OTHER SPECIES ARE NAMED: …when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Dorssers clearly names osteoporosis that can be treated with IL-13, therefore, Dorssers anticipates the present claims. With respect to Applicant’s arguments that Dorssers does not provide an In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP §716.07.” Since Dorssers teaches each and every limitation recited in the instant claims, Dorssers’ disclosure is presumed to be operable/enabling. With respect to Applicant’s arguments that the in vivo actions of IL-3 on different forms of RANKL, on the ratio of RANKL/OPG, and on other molecules were unknown prior to Applicant’s invention and these activities cannot be inherent to the molecule of Dorssers, however, the molecule (IL-3) used by Dorssers for the treatment is identical to the presently claimed molecule, and the IL-3 used by Dorssers necessarily possesses these activities. Applicant argues that use of Dorssers’ molecule would not inherently treat osteoporosis or involve an effective amount to provide or effect such treatment. Dorssers teaches that the protein is useful for therapeutic and diagnostic purposes; for therapeutic uses, the protein may be formulated in ways standard for pharmaceutical compositions which are used for the administration of proteins (col. 14, lines 35-42). The amount of IL-3 for therapeutic use in the treatment of osteoporosis meets the limitation of “a therapeutically effective amount” of IL-3 recited in the instant claims. Therefore, Dorssers expressly and inherently anticipates all elements of the instant claims.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9 and new claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dorssers et al. (U. S. patent No. 6,384,194 B1). The basis of this rejection is set forth at pages 10-11 of the previous Office Action.
Applicant provides the same arguments along with the rejection under 35 U.S.C. 102(a)(1), which have been addressed above. Applicant further argues that in Example 10, Dorssers shows that IL-3 increases thrombocytes and a tendency to leukocytosis in Chimpanzees, which indicate a clinical application for IL-3 in thrombocytopenia, however, it is not related to osteoporosis. Applicant argues that it cannot be concluded that the results in Example 10 establish that subcutaneous injection is effective in all the applications listed in Dorssers, and the prior art cannot be relied upon to establish a prima facie case of obviousness of the claimed invention under 35 U.S.C. §103.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Claim 9 recites “wherein said interleukin 3 is administered subcutaneously, transdermally, intravenously, orally, intranasally, intramuscularly, intraperitoneally, buccally, or rectally.” Claims 8 and 14 recite “wherein said effective amount of interleukin 3 is between 10 and 10,000 units/kg body weight (or between 50 and 500 units/kg body weight).” In Example 10, Dorssers teaches subcutaneous injection of a solution containing purified hIL-3 to Chimpanzees at a dose of 30 g of IL-3 per kg per day. It would have been prima facie obvious to a skilled artisan to administer the IL-3 protein via the subcutaneous route in the treatment of a patient. One of ordinary skill in the art would have been motivated to do so and have a reasonable expectation of success, because Dorssers shows that the exemplified administration route can be used to deliver the protein in Chimpanzees. Furthermore, a person of ordinary skill in the art would at least have been motivated to try to use the administration method to deliver the protein in a patient for treating osteoporosis.
Regarding the amounts recited in claims 8 and 14, given that the level of skill in this art is very high, and that optimizing parameters such as the dosage of a therapeutic agent is routine, optimizing the amount of the IL-3 protein used by Dorssers to a therapeutically effective amount as claimed would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with a reasonable expectation of success, absent evidence of unexpected results. 
Therefore, Dorssers renders the instant claims obvious.

Claim Objections
Claims 3, 4 and 15 are objected to because of the following informalities:
The full term of the acronym RANKL should be moved from claim 4 to claim 3, e.g., “wherein said interleukin 3 increases membrane receptor activator of nuclear factor kappa-B ligand (RANKL) by activating …” (claim 3), and “wherein said interleukin 3 decreases soluble RANKL by reducing ectodomain shedding of membrane RANKL through downregulation of …” (claim 4).
Also, in claim 4, the phrase “through downregulation of metalloproteases by a disintegrin and metalloproteinase” should be “through downregulation of a disintegrin and metalloproteinase (ADAM)”.
In new claim 15, the phrase “wherein the RANKL/OPG ratio is improved in skeletal disorders …” should be “wherein the RANKL/OPG ratio is improved in the mammal …”.
Appropriate correction is required.

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 6, 2021